Citation Nr: 1744291	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2 (DM).

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for transient ischemic attacks (TIA), claimed as a traumatic brain injury (TBI) or migraines.

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to service connection for a skin disorder.

6. Entitlement to service connection for bladder cancer.

7. Entitlement to service connection for herpes.



REPRESENTATION

Appellant represented by:	Michael J. Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to September 1966.  He also had U.S. Navy Reserve service from September 1972 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2006 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2010 before a Veterans Law Judge (VLJ) who subsequently retired from the Board.  Accordingly, the Board offered, and the Veteran accepted, the opportunity to testify before a new VLJ.  The Veteran testified before the undersigned VLJ in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board decides Issues 1-3 below.  The Board REMANDS Issues 4-7 to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. VA presumes the Veteran was exposed to herbicides during his military service.

2. The Veteran's congestive heart failure and atrial fibrillation caused his allergic rhinitis. 

3. The Veteran's atrial fibrillation caused his TIAs. 

CONCLUSIONS OF LAW

1. The criteria to establish service connection for diabetes mellitus, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for allergic rhinitis, as secondary to service- connected congestive heart failure and atrial fibrillation, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

3. The criteria for service connection for TIAs, as secondary to service- connected atrial fibrillation, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Direct 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting 38 U.S.C. § 1110 and 38 C.F.R. §  3.303(a), the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Service Connection - Secondary

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

DM

The Veteran has DM, so this satisfies the first prong of service connection.  

For the second prong - in-service incident - the Board relies upon the Veteran's DD Form 214, his service personnel records (SPR), and his testimony.  His DD Form 214 shows a) his military occupational specialty was an aircraft mechanic, and b) the Navy awarded him the Navy Unit Commendation Ribbon (NUCR).  A March 1966 SPR shows the Navy awarded the Veteran the NUCR for "serving as a member of Fighter Squadron ONE SIX TWO on board [the] USS ORISKANY from 10 May until 26 November 1965" during the Oriskany's "combat operations against communist insurgents in Southeast Asia."  The Veteran's SPRs also show a) he was trained - the timing of which is unclear - as a pilot, and b) that the Navy consistently commended him for superb performance and volunteering for additional duties.  The Veteran testified that the Navy ordered him, on at least two occasions, to go to the Vietnam mainland to "service downed airplanes."  While the Board can find no record to corroborate the Veteran's testimony, the Board will, given the totality of the circumstances, find the Veteran credible.  Therefore, the Board finds the Veteran has satisfied the second prong of service connection.

VA presumes that veterans who served in the Republic of Vietnam during the Vietnam era were exposed during such service to an "herbicide agent." 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including DM) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA presumes the Veteran, by virtue of his limited presence in Vietnam, was exposed to herbicide agents.  As DM qualifies for presumptive service connection for those with Vietnam service, the Board will grant the appeal.  

Allergic Rhinitis

A September 2003 private treatment record shows Dr. M.L. diagnosed the Veteran with allergic rhinitis.  Also, VA has service connected the Veteran's congestive heart failure and atrial fibrillation.  This satisfies the first and second prongs of a secondary service connection claim.

As for the third prong, Dr. M.L. opined that the Veteran's allergic rhinitis "may have all been due to his cardiac status."  VA examined the Veteran in December 2014 for this claim.  However, the Board finds the examiner's opinion incomplete because the examiner focused - albeit for good reason given the Veteran frequently interchanged "allergies" due to shellfish with "allergic rhinitis" over the pendency of the appeal - on the "allergy" component.  The Board could order further medical inquiry to develop the claim, but it would not materially assist it in its determination.  The Board is satisfied that Veteran's two service-connected cardiac disabilities - congestive heart failure and atrial fibrillation - at least as likely as not caused his allergic rhinitis. 

The Veteran has met all three prongs of a secondary service connection claim, so the Board will grant the appeal.

TIA

The Veteran claimed service connection for a TBI resulting from two in-service motor vehicle accidents.  Also, he testified that he experienced migraine-like symptoms, but not headaches.  The Board has considered these statements, but based upon the record, believes the claim should be construed as one for TIA.

Treatment records from South Shore Hospital show his physicians diagnosed him with TIAs in June and July 2014.  The TIAs produced dizziness, faint sensation, and blurred vision, which is how the Veteran described his symptoms when he testified.  This satisfies the first prong of a secondary service connection claim.

VA has service connected his atrial fibrillation.  This satisfies the second prong of a secondary service connection claim.

Treatment records from South Shore Hospital show his physicians found the TIAs were due to a "burst of wide complex tachycardia due to underlying A Fib."  This satisfies the third prong of a secondary service connection claim.

The Veteran has met all three prongs of a secondary service connection claim, so the Board will grant the appeal.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for transient ischemic attacks (TIA), claimed as a traumatic brain injury (TBI) or migraines, is granted.


REMAND

First, the Veteran testified that the VA has treated him at its Jamaica Plain facility, but it is unclear the duration of the treatment at this facility.  Remand is warranted to attempt to obtain these records.

Second, the Board will seek addendum opinions from the VA examinations in December 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain all treatment records - as far back as they are available - from the Jamaica Plain VA facility.

2. Upon receipt of all additional records, return the claims file to the examiner who conducted the 2014 herpes and hemorrhoid examinations.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion. 

For the herpes opinion, the examiner's attention is called to a September 30, 1965 service treatment record that states the Veteran had "purulent urethral discharge after sex contact in Hong Kong" and that the Navy quarantined him for two weeks.  

The examiner must then answer the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's claimed herpes, was caused by service or otherwise incurred in service, to include the "purulent urethral discharge" cited above?  Why or why not?

For the hemorrhoid opinion, the examiner's attention is called to the Veteran's 2017 testimony, which states that his Naval working conditions of sitting on cold surfaces caused his hemorrhoids.  

The examiner must then answer the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's claimed hemorrhoids, was caused by service or otherwise incurred in service, to include the testimony above, which the Board finds credible?  Why or why not?  In answering, the examiner should also explain the citation to service treatment records from 2001 which indicate hemorrhoid treatment.

If the 2014 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


